Citation Nr: 0528819	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-12 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied entitlement to service 
connection for sinusitis.

In May 2003, the veteran testified at a Board hearing.  A 
transcript (T) of the hearing has been associated with the 
claims file.  In October 2003, the Board remanded the case to 
the RO for further development.  The case was recently 
returned to the Board for appellate consideration.

In October 2003, the undersigned Veterans Law Judge granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).  


FINDING OF FACT

The record does not contain any competent medical evidence 
that associates chronic sinusitis to the veteran's military 
service on any basis.


CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2001, prior to the initial 
decision on the claim in December 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the October 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  The RO also specifically informed the veteran, in 
the letter of the evidentiary requirements under the law for 
service connection.

In addition, the RO informed the veteran in the October 2001 
letter about the information and evidence that VA would seek 
to provide including requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  The RO also informed the 
veteran what kinds of evidence it would consider in reviewing 
applications and making decisions on claims for service 
connection.  The RO also informed the veteran about the 
information and evidence he was expected to provide.  
Specifically, the RO told the veteran that it was extremely 
important for him to identify all evidence of any post-
service treatment for the conditions for which he was 
claiming benefits and for him to send a statement providing a 
detailed history about the claimed conditions including all 
information from the date of onset of the condition to the 
present.  The RO told him to send evidence showing inservice 
occurrence or aggravation of his claimed diseases or 
injuries.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision in December 2001, 
the statement of the case (SOC), and supplemental statement 
of the case (SSOC) of the reasons for the denial of his claim 
for service connection for sinusitis and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim. The VA sent him another duty to assist letter in 
February 2004 that contained essentially the same 
information, and he responded with a summary of the 
unsuccessful attempts made to locate additional service 
medical records.  He did not respond to a February 2005 
development letter. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  


Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board.  As noted previously, 
the veteran also was afforded the opportunity to provide 
additional testimony at a Board hearing.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC 
that informed them of the laws and regulations relevant to 
the veteran's claim.  According to his September 2005 letter, 
in response to the SSOC, the veteran restated his contention 
that he received treatment without it being reflected in 
service medical records so he could maintain flight status.  
The Board interprets this explanation as an indication that 
another attempt to locate service records pursuant to the 
Board remand would be futile in providing corroborating 
evidence.  Furthermore the veteran has not identified any 
relevant private treatment records that are likely available 
but not obtained.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.


Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran meets the first element with the references in 
the record to chronic sinusitis.  However the claim fails 
since he does not satisfy the other elements.  The elements 
are collective rather than independent elements in 
establishing service connection.  He asserts that the problem 
with sinusitis began during military service and that 
sinusitis has been a problem ever since.  He contends that he 
received treatment from a physician roommate at that time but 
that entries were not placed in his service medical records 
so that he could maintain flight status.  Although he asserts 
continuity of symptomatology, the service medical records 
show no reference to sinusitis on any medical examination of 
record prior to March 1950, or in other treatment records.  
On the September 1945 medical examination for separation, 
there was no reference to sinusitis currently or in the 
medical history, and the nose and throat were described as 
normal.  The medical history of sinusitis on the March 1950 
examination was of chronic sinusitis since December 1945, 
which is after the veteran's separation from military 
service.  It was also noted at that time that he had flown 
civilian aircraft in the previous year and that he had no 
sequelae or complications from an upper respiratory infection 
treated during military service in 1943.  Furthermore, at 
that time he did not provide a history of sinusitis earlier.   
Chronicity is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology is from the 
appellant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 66 (1999). 

The appellant's assertions regarding the onset of chronic 
sinusitis, or a relationship between tonsillitis during 
service and sinusitis (T 4-6) are not probative because this 
determination requires competent medical evidence.  This 
burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  The 
claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999).  
Furthermore, the VCAA duty to assist regarding the necessity 
of a medical examination/opinion does not attach since the 
veteran relates sinusitis to military service and there is no 
medical opinion relating it to his military service on any 
basis.  See Duenas v. Principi, 18 Vet. App. 514, 519-20 
(2004).   Here, the August 2001 statement from an attorney 
regarding the history of treatment and a nexus between 
service in New Guinea and loss of sense of smell does not 
identify any competent medical opinion linking chronic 
sinusitis to the veteran's military service.  Furthermore, 
the hearing testimony did not identify any competent opinion 
(T 7).  The Board will point out that an opinion based solely 
on provided history from a claimant is not entitled to any 
probative weight, as it was based upon assumed facts.  See, 
e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see 
also Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion cannot 
establish in-service medical nexus without supporting 
clinical data or other rationale to provide the degree of 
certainty required for medical nexus evidence).  

The benefit of the doubt rule is inapplicable since for 
reasons stated previously there is not an approximate balance 
of competent evidence in the record.  Accordingly, the claim 
of service connection for chronic sinusitis is denied.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


